
	

114 HR 2599 IH: Don’t Ignore the Will of the American People Act
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2599
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Rouzer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the obligation of certain funds until the Administrator of the Environmental Protection
			 Agency withdraws the rule relating to the definition of waters of the United States.
	
	
 1.Short titleThis Act may be cited as the Don’t Ignore the Will of the American People Act. 2.Limitation on obligation of fundsNone of the unobligated funds available for the Office of the Administrator of the Environmental Protection Agency under division F of Public Law 113–235 may be obligated after the date of enactment of this section until the Administrator rescinds the rule entitled Clean Water Rule: Definition of Waters of the United States and signed by the Administrator and the Assistant Secretary of the Army on May 26, 2015.
		
